 

Exhibit 10.2

 



FOURTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 14, 2020, is entered into by and among PETIQ, LLC,
an Idaho limited liability company (“PetIQ”), the other Credit Parties signatory
hereto (collectively with PETIQ, the “Borrowers”), the LENDERS signatory hereto,
and EAST WEST BANK, a California banking corporation, as Administrative Agent
for the Lenders (in such capacity, “Administrative Agent”), with reference to
the following facts:

 

RECITALS

 

A.       The Borrowers, the Lenders, and Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of January 17, 2018, as amended
by the First Amendment to Amended and Restated Credit Agreement and Joinder
dated as of August 9, 2018, the Second Amendment to Amended and Restated Credit
Agreement dated as of March 25, 2019, and the Third Amendment to Amended and
Restated Credit Agreement dated as of July 8, 2019, and as supplemented by the
Consent Agreement dated as of October 17, 2018, the Joinder No. 1 to Amended and
Restated Credit Agreement dated as of December 10, 2018, the consent letter
dated May 7, 2019 from Administrative Agent to Borrower Representative, and the
Joinder No. 2 to Amended and Restated Credit Agreement dated as of July 23, 2019
(collectively, the “Credit Agreement”) and certain other related Loan Documents,
pursuant to which the Lenders provide the Borrowers a revolving credit facility
with sub-facilities for letters of credit and swing line loans.

 

B.       The parties hereto desire to amend the Credit Agreement as set forth
below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                  Defined Terms. All initially capitalized terms used in this
Amendment (including in the recitals hereto) without definition shall have the
respective meanings set forth for such terms in the Credit Agreement.

 

2.                  Addition of Definitions Relating to Convertible Notes
Offering.



 

(a)       Addition of Definition of Convertible Notes. Section 1.01 is hereby
amended and supplemented by adding therein a definition of “Convertible Notes”
as follows:

 

“Convertible Notes” means senior unsecured convertible notes issued by PetIQ,
Inc. due June 1, 2026 in an aggregate principal amount of up to $125,000,000,
subject to increase by an additional aggregate principal amount of up to
$18,750,000.

 

(b)      [Reserved].


 

 



1

 

 

(c)         Addition of Definition of 2020 Intercompany Note. Section 1.01 of
the Credit Agreement is hereby further amended and supplemented by adding
therein a definition of “2020 Intercompany Note” as follows:

 

“2020 Intercompany Note” means that certain Intercompany Note, issued
substantially concurrently with the Convertible Notes, by Parent to PetIQ, Inc.

 

3.                Amendment of Definition of Available Amount. Section 1.01 of
the Credit Agreement is hereby amended by amending and restating the definition
of “Available Rate” so that it reads in full as follows (changes to text are
indicated, in the case of deletions, with a strikethrough or, in the case of
additions, in bold, italicized and underscored type):

 

                  “Available Amount” means, as of any date of determination, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to, without duplication:

 

                  (a)       an amount equal to $5,000,000; plus

 

                  (b)       the Cumulative Retained Excess Cash Flow Amount;
plus

 

                  (c)        the cumulative amount of Net Issuance Proceeds Not
Otherwise Applied from issuances of Qualified Capital Stock received by PETIQ
after the Amendment Effective Date and prior to such date (other than any Net
Issuance Proceeds in respect of Qualified Capital Stock issued in respect of the
2020 Convertible Senior Notes); plus

 

                 (d)         (i) the aggregate amount of proceeds received by
PETIQ in cash or Cash Equivalents after the Amendment Effective Date from the
sale or other disposition of any Investment to the extent not required to be (A)
used to prepay the Obligations (as defined in the Term Credit Agreement) or (B)
reinvested, plus (ii) returns, profits, distributions and similar amounts
received in cash or Cash Equivalents after the Amendment Effective Date to the
extent not included or includable in Consolidated EBITDA or the Cumulative
Retained Excess Cash Flow Amount, in each instance in (i) and (ii), on or in
respect of Investments to the extent such Investment was originally funded with
and in reliance on the Available Amount (but, in the aggregate for clauses (i)
and (ii), not in excess of the original amount of the Available Amount used to
fund such Investment); minus

 

                  (e)       any amount of the Available Amount used to make
Investments pursuant to Section 7.01(j) after the Amendment Effective Date and
prior to such time; minus

 

                   (f)       any amount of the Available Amount use to make
Restricted Payments pursuant to Section 7.04(a)(viii) after the Amendment
Effective Date and prior to such time; minus

 

                  (g)       any amount of the Available Amount used to prepay
Junior Indebtedness pursuant to Section 7.04(b)(v) after the Amendment Effective
Date and prior to such time.

 

4.                  Addition of Eurodollar Rate “Floor”. Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the definition of
“Eurodollar Rate” so that it reads in full as follows (changes to text are
indicated, in the case of deletions, with a strikethrough or, in the case of
additions, in bold, italicized and underscored type):


 


 



2

 

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum determined by the Administrative Agent to be the
rate for deposits in Dollars for a period approximately equal to such Interest
Period and in an amount approximately equal to the principal amount of such
Eurodollar Rate Loan which appears on the Bloomberg Screen TMM Page under the
heading “LIBOR Fix” as of 11:00 a.m. (London time) on the second Business Day
prior to the first day of such Interest Period (adjusted for any and all
assessments, surcharges and reserve requirements); provided, however, if the
Eurodollar Rate determined as provided above would be less than zero, then the
Eurodollar Rate shall be deemed to be zero for the purposes of this Agreement in
no event shall the Eurodollar Rate be less than 0.50% per annum. If such
interest rate shall cease to be available from the above-described Bloomberg
report, the Eurodollar Rate shall be determined from such financial reporting
service as the Administrative Agent shall reasonably determine and use with
respect to its other loan facilities for which interest is determined based on
the London interbank offered rate.

 

5.                  Amendment of Indebtedness Negative Covenant to Permit 2020
Intercompany Note. Section 7.02 of the Credit Agreement is hereby amended by (i)
deleting the word “and” from the end of subsection (n), (ii) re-labelling
current subsection (o) so that it becomes new subsection (p), and (iii) adding
therein a replacement subsection (o) which shall read in full as follows:

 

                 “(o)      Indebtedness of Parent pursuant to the 2020
Intercompany Note; and””

 

6.                  Other Matters Relating to Convertible Notes.

 

                    (a)      No Restrictions on Payments by PetIQ, Inc.
Administrative Agent and the Lenders hereby acknowledge and confirm that PetIQ,
Inc. is not a Credit Party and that, accordingly, nothing contained in Section
7.04 of the Credit Agreement, in any other provision of the Credit Agreement, or
in any provision of any other Loan Document, shall prohibit, restrict or
otherwise impair PetIQ, Inc. from making any payment of interest or principal on
the Convertible Notes when due.

 

                    (b)     Restrictions on PETIQ Dividends, Distributions or
Direct Payments of Interest on Convertible Notes. The Credit Parties hereby
agree that notwithstanding anything to the contrary set forth in Section 7.04 of
the Credit Agreement, in any other provision of the Credit Agreement, or in any
provision of any other Loan Document, PETIQ may not (i) make any dividends or
distributions to Parent to facilitate Parent’s direct payment of semi-annual
interest payments on the 2020 Intercompany Note when due or (ii) make direct
payment of such interest payments unless either: (A) Overall Excess Availability
is at least $22,000,000 for both the period of three (3) consecutive Business
Days prior to the date of any such dividend, distribution or direct payment and
after giving pro forma effect to any such dividend, distribution or direct
payment; or (B) the Consolidated Fixed Charge Coverage Ratio, determined as of
the last day of the Fiscal Quarter ended immediately prior to the date of any
such dividend, distribution or direct payment is at least 1.10 to 1.00.

 

                   (c)      No Prepayment of 2020 Intercompany Note. Except for
the payment of semi-annual interest payments in accordance with Section 6(b) of
this Amendment, Parent shall not make, PETIQ shall not make any distribution or
dividend to Parent to enable Parent to make, nor shall PETIQ make directly, any
payment of interest or principal on the 2020 Intercompany Note without the prior
written consent of the Required Lenders.

 



3

 

 

7.                 Conditions Precedent. The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions:

 

                    (a)     This Amendment. Administrative Agent shall have
received this Amendment, duly executed by the Borrowers, the Required Lenders,
and Administrative Agent;

 

                   (b)      Amendment to Term Credit Agreement. Administrative
Agent shall have received a copy of a fully executed amendment to the Term
Credit Agreement, in form and substance reasonably satisfactory to the Required
Lenders; and

 

                   (c)      Fee. Administrative Agent shall have received
payment of the fee set forth in a separate letter agreement between
Administrative Agent and the Borrowers dated as of the date hereof.

 

8.                  General Amendment Provisions.

 

A.                The Credit Agreement, as amended hereby, shall be and remain
in full force and effect in accordance with its terms, and the Borrowers hereby
ratify and confirm the Credit Agreement in all respects. Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, an amendment to, or a consent to a deviation from,
any right, power, or remedy of Administrative Agent or the Lenders under the
Credit Agreement or any other Loan Document, as in effect prior to the date
hereof.

 

B.                 The Borrowers represent and warrant to Administrative Agent
and the Lenders that the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
Amendment (except for representations and warranties that expressly relate to an
earlier date, which are true and correct in all material respects as of such
earlier date) and that no Event of Default has occurred and is continuing.

 

C.                 This Amendment constitutes the entire agreement of the
parties in connection with the subject matter hereof and cannot be changed or
terminated orally. All prior agreements, understandings, representations,
warranties and negotiations regarding the subject matter hereof, if any, are
merged into this Amendment.

 

D.                This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing
this Amendment (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
hereof.

 



4

 

 

E.                 This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws (as opposed to the conflicts of
law principles) of the State of New York.

 

[Remainder of page intentionally left blank; signature pages follow]

  



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment by their
respective duly authorized officers as of the date first above written.

      The Borrowers:       PETIQ, LLC,   an Idaho limited liability company    
  By /s/ McCord Christensen   Name:      McCord Christensen   Title:    Chief
Executive Officer       TRUE SCIENCE HOLDINGS, LLC,   a Florida limited
liability company       By /s/ McCord Christensen   Name:    McCord Christensen
  Title:    Chief Executive Officer       TRURX LLC,   an Idaho limited
liability company       By /s/ McCord Christensen   Name:    McCord Christensen
  Title:    Chief Executive Officer       TRU PRODIGY, LLC,   a Texas limited
liability company       By /s/ McCord Christensen   Name:    McCord Christensen
  Title:    Chief Executive Officer    

 



Fourth Amendment to Amended and Restated Credit Agreement



 





 

          COMMUNITY VETERINARY CLINICS, LLC,   a Delaware limited liability
company       By /s/ McCord Christensen   Name:    McCord Christensen   Title:
   Chief Executive Officer       PET SERVICES OPERATING, LLC,   a Delaware
limited liability company       By /s/ McCord Christensen   Name:    McCord
Christensen   Title:    Chief Executive Officer       PAWSPLUS MANAGEMENT, LLC,
  a Delaware limited liability company       By /s/ McCord Christensen   Name:
    McCord Christensen   Title:     Chief Executive Officer       VIP PETCARE,
LLC,   a Delaware limited liability company       By /s/ McCord Christensen  
Name:    McCord Christensen   Title:    Chief Executive Officer       COMMUNITY
CLINICS, INC.,   a California corporation       By /s/ McCord Christensen  
Name:    McCord Christensen   Title:    Chief Executive Officer

 



Fourth Amendment to Amended and Restated Credit Agreement



  



 



      HBH ENTERPRISES LLC,   a Utah limited liability company       By: PETIQ,
LLC   Its: Sole Member         By   /s/ McCord Christensen     Name: McCord
Christensen     Title: Chief Executive Officer     

 

Fourth Amendment to Amended and Restated Credit Agreement

 



 

 

 

      The Agent, L/C Issuer and Swingline Lender:       EAST WEST BANK,   as
Administrative Agent, LC/Issuer and
Swingline Lender       By:   /s John Kolb     John Kolb     Vice President

 

Fourth Amendment to Amended and Restated Credit Agreement 

 



 

 

 

  The Syndication Agent:       KEYBANK NATIONAL ASSOCIATION,   as Syndication
Agent       By Anthony Alexander   Name:    Anthony Alexander   Title: Vice
President

 

Fourth Amendment to Amended and Restated Credit Agreement

 



 

 

 

 

      The Lenders:       EAST WEST BANK,   as a Lender       By:  /s/ David A.
Lehner  

     David A. Lehner

     Senior Vice President

 



Fourth Amendment to Amended and Restated Credit Agreement



 





 

 

      KEYBANK NATIONAL ASSOCIATION,
as a Lender       By Anthony Alexander   Name:     Anthony Alexander   Title:
    Vice President

 



Fourth Amendment to Amended and Restated Credit Agreement

 







 